t c memo united_states tax_court international capital holding corp and subsidiaries petitioners v commissioner of internal revenue respondent docket no filed date david d aughtry and charles ef hodges ii for petitioners donald w williamson jr carolyn l rountree and gary f walker for respondent memorandum findings_of_fact and opinion laro judge petitioners sought redetermination of deficiencies in federal income taxes and accuracy-related_penalties determined by respondent as follows -- - accuracy-related_penalty year deficiency sec_6662 dollar_figure dollar_figure big_number big_number after concessions by the parties we must decide whether amounts paid_by petitioners to a related corporation are deductible as compensation under sec_162 we hold they are findings_of_fact many facts were stipulated and we incorporate by this reference the parties’ stipulation of facts and the accompanying exhibits when the petition was filed petitioners’ principal places of business were in georgia petitioners petitioners are an affiliated_group_of_corporations which filed consolidated federal_income_tax returns for and using an accrual_method of accounting the group’s parent_corporation is international capital holding corporation ichc a holding_company from date through the affiliated_group included ichc and subsidiaries nc acquisition corporation ncac resort designs inc rdi and norcom inc ichc has owned a controlling_interest in ncac from the time of ncac’s formation on unless otherwise indicated section references are to the internal_revenue_code applicable to the subject years rule references are to the tax_court rules_of_practice and procedure date in date ncac purchased percent of the common_stock of norcom in a leveraged_buyout norcom is the only operating company in petitioners’ affiliated_group it manufactures and wholesales school supplies such as notebooks filler paper and binders from the time of its acquisition by ncac through the end of norcom has been a thinly capitalized and highly leveraged company petitioners’ owners during all time periods relevant to this case petitioners were controlled by h ross arnold mr arnold from date through date mr arnold owned dollar_figure percent of ichc from date through ichc was 100-percent owned by mr arnold mr arnold is a nonpracticing attorney who previously worked in investment banking mr arnold is in the business of purchasing small and medium-sized closely held companies through leveraged buyouts generally mr arnold does not involve himself in his individual capacity in the day-to-day operations of the companies he owns instead mr arnold uses another company he owns quest capital corp quest to provide the only other ownership interests in petitioners were held by paul f lombardi mr lombardi and mr arnold’s wife mr lombardi owned approximately percent of the common_stock of ncac from date through date from date through the end of mr arnold’s wife owned percent of ncac q4e- financial investment and strategic management services to his portfolio of companies quest quest is a private investment management company since its incorporation mr arnold has been quest’s sole shareholder and president mr arnold has been a member of quest’s board_of directors since date and its sole member since date quest is not a member of petitioners’ affiliated_group quest employs people who are specially trained in accounting finance management or law from through quest employed at least two attorneys numerous c p a s and many individuals with mba degrees quest’s primary purpose is to provide financial and investment advice to mr arnold and his portfolio of companies including norcom for example quest was actively involved in the equity and debt financing of the portfolio companies and annually reviewed to potential acquisitions for mr arnold or one of his controlled companies including norcom the acguisition of norcom when ncac acquired norcom in norcom had incurred numerous years of operating losses the leveraged acquisition of norcom was accomplished largely through an dollar_figure million line of prior to date quest operated as a sole_proprietorship owned by mr arnold - credit from bank south which provided funds to acquire norcom and a line of credit for working_capital mr arnold personally guaranteed the bank south loan additionally messrs arnold and lombardi each lent small amounts of cash to ichc to help ncac acquire norcom the loan agreement with bank south included numerous restrictions on norcom’s activities two of which are relevant to this case first the loan agreement prohibited norcom from declaring distributions without the bank’s approval second the aggregate amount of compensation norcom could pay to its officers and directors was restricted to percent of the prior year’s total in early norcom regquested and was granted a waiver of these restrictions for norcom’s fiscal_year that ended on date norcom requested a waiver of the restriction on distributions because it had declared a dollar_figure million dividend in date at least a portion of the dividend was requested by bank south so that another member of the affiliated_group rdi could pay off a loan from bank south which rdi did not have the ability to pay this was the only dividend norcom declared from through the end of in date lasalle national bank replaced bank south as norcom’s primary lender lasalle provided norcom with an extension of credit in the amount of dollar_figure million mr arnold personally guaranteed at least dollar_figure million of this debt like the -- - agreement with bank south the agreement with lasalle prohibited norcom from declaring distributions although the lasalle agreement did not expressly limit the amount of compensation norcom could pay to its officers directors or outside consultants a net_worth requirement in the agreement prevented norcom from paying major fees without consulting lasalle from date through date the lasalle line of credit was amended times services which quest provided to norcom at the heart of the factual dispute in this case is the extent to which quest provided consulting services to norcom petitioners claim that at least since the early 1990s norcom’s management team lacked anyone who carried out the duties of a chief financial officer cfo according to petitioners quest served as the cfo without being fully compensated respondent claims that norcom had a full management team and that quest was fully compensated for any services it provided a date to date from shortly after its acquisition in through date norcom had an essentially complete management team for a company of its size in relevant part norcom’s management team consisted of mr arnold mr lombardi joseph zelazny and vince ciccarello ’ mr arnold was the chairman and a member of the board_of directors of norcom since its acquisition ’ he also served as norcom’s secretary from date to date mr arnold did not keep an office at norcom’s facilities and was not actively involved in norcom’s day-to-day management norcom did not compensate mr arnold for his work until he began receiving a salary in norcom’s day-to-day management was largely handled by mr lombardi a cpa who possessed significant management experience he served as cho treasurer and assistant secretary of norcom from the time it was acquired in and in date also became president of norcom mr lombardi was responsible for all aspects of norcom’s operations including strategic planning budgeting negotiating with lenders manufacturing sales and marketing acquiring equipment and hiring personnel mr lombardi was compensated each year of his employment at norcom until he resigned in date mr ciccarello was the vice president of sales and marketing in date he was replaced by ted crews iii the sales and marketing responsibilities are not material to this case and are not discussed further mr arnold was the sole member of norcom’s board_of directors at the times norcom made the two disallowed payments --- - mr zelazny has been norcom’s controller since his responsibilities included among other things oversight of norcom’s day-to-day cash management preparation of monthly and annual financial statements and dealings with norcom’s accountants although mr zelazny was involved in dealings with norcom’s lenders for the most part he was not responsible for finding potential lenders negotiating agreements with the lenders finding additional sources of equity financing or fulfilling other functions typically assigned to a cfo quest’s involvement with norcom before mr lombardi’s resignation in date was limited quest employees were involved in acquiring norcom seeking additional equity financing obtaining debt financing renegotiating loan agreements including both the bank south and lasalle lines of credit and overseeing norcom’s operations including its real_estate and long-term growth plan these quest services were largely provided by mr arnold robert wright john mccoll and their support staffs when these services were provided by quest there was no written_agreement requiring norcom to compensate quest while only mr arnold testified as to the existence of an oral agreement between quest and norcom numerous quest employees testified that norcom was not paying quest because at that time payments were not permitted by norcom’s lenders in fact no --- - compensation was paid_by norcom to quest before date however minimal expenses quest incurred in were reimbursed by norcom b date through the relationship between quest and norcom changed significantly in date when mr lombardi resigned from norcom immediately after mr lombardi’s resignation mr mccoll assumed oversight of the day-to-day operations of norcom especially with respect to oversight of norcom’s finances mr mccoll moved his office to norcom and worked at norcom on a full- time basis in addition to oversight of norcom’s operations mr mccoll became a norcom officer ’ from date until date he served as norcom’s secretary and treasurer from date until date he also served as the executive vice president of norcom the record does not indicate that mr mccoll was ever compensated by norcom mr arnold at least nominally assumed some of mr lombardi’s responsibilities by temporarily taking the positions of president and ceo of norcom despite holding these offices the evidence does not indicate that mr arnold was actively involved in the management of norcom ’ petitioner claimed that mr mccoll was not an employee of norcom because respondent has not disputed this claim we have accepted it as a stipulated fact accordingly we have not considered whether mr mccoll was an employee of norcom for federal tax purposes and that any work he performed for norcom was under such employment and not on behalf of quest sec_3121 defining an employee of a corporation to include its officers -- - in addition to his oversight of norcom’s operations mr mccoll made two important hiring decisions at norcom first in date he hired richard cross iii to be norcom’s interim part-time president thereafter messrs mccoll and cross worked together as coleaders of norcom mr cross worked days per week while mr mccoll worked full time at norcom responsibility for operational sales and marketing issues fell primarily on mr cross while mr mccoll focused on the financial management of norcom mr cross continued to be norcom’s president until date at that time mr cross assumed the title of ceo which he held until december of norcom paid dollar_figure for months of work by mr cross in date mr mccoll hired hal rahn to replace mr cross as norcom’s president mr rahn continued to serve in that capacity through like mr cross mr rahn focused on operational sales and marketing issues at norcom high-level financial and investment issues continued to be handled by mr mccoll and others at quest norcom compensated mr rahn for his services in mr mccoll also elevated mr zelazny to vice president of finance although mr zelazny was given an additional title in his duties continued to be primarily that of a controller norcom has not employed any senior level officers with significant financial expertise or experience after mr lombardi resigned in instead norcom looked to quest to carry out the duties of a cfo since acquiring norcom in mr arnold has assigned a high-ranking quest employee with expertise in financial and investment issues to oversee the financial management of norcom initially robert wright provided such oversight on or about the time of mr lombardi’s resignation in mr mccoll served this role and quest substantially increased the services it provided to norcom in robert espy became the quest officer responsible for management of norcom’s finances during and mr espy and his staff were actively involved in norcom’s financial management the services quest provided to norcom from through were mostly financial and investment advice these included consulting on norcom’s bank loans financing of equipment leases acquisition and sale of real_property and development of business plans quest played a critical role in negotiating norcom’s consolidation of its operations from four facilities down to a single larger plant which was accompanied with a sale leaseback of the new plant quest personnel also reviewed norcom’s monthly and annual financial statements as would a cfo quest hired at least two high ranking norcom officers mr cross as president in and mr rahn as president in quest personnel typically were not involved in the day-to-day operations of norcom with the exception of mr mccoll’s work in payments from norcom to quest norcom did not make any payments to quest before for management services in date norcom paid quest dollar_figure to reimburse quest for expenses_incurred by mr mccoll ina meeting he conducted with lasalle regarding norcom’s loan this appears to be the only pre-1992 payment from norcom to quest that relates to consulting services provided by quest from july through date quest issued monthly invoices to norcom for dollar_figure for a consulting fee from date through the end of quest regularly issued invoices to norcom for reimbursement of expenses also in date norcom paid to quest dollar_figure for management services quest provided to norcom on date norcom and quest entered into a formal consulting agreement the consulting agreement the consulting agreement provided that quest would provide to norcom advice on financial strategic planning and operational issues in turn norcom was required to pay quest an annual consulting fee of dollar_figure payable in monthly installments of dollar_figure from the beginning of through the end of norcom paid quest the monthly consulting fees respondent did not challenge the deductibility of these compensation payments the consulting agreement had the following integration clause entire agreement amendments and modification this agreement supersedes in the entirety any and all prior agreements or arrangements between the parties with respect to the subject matter hereof and this agreement may not be amended or modified in any respect other than by a writing that references this agreement 1s signed by the party against whom the amendment or modification is sought to be enforced the agreement was later revised to include the following clause bob other fees from time to time additional compensation will be paid to quest based upon the extent of involvement in and services provided to norcom at the discretion of the board_of directors in date mr espy proposed to mr rahn that norcom make a payment to quest that would be in addition to the monthly consulting fee of dollar_figure messrs espy and rahn agreed that norcom would pay quest dollar_figure million for services quest had previously provided to norcom later messrs rahn and espy approached mr arnold to obtain his approval of the payment which he granted before the payment could be made norcom and quest had to ensure that any payment to quest would not violate any terms of its loan agreement with lasalle in the fall of messrs arnold and espy sought lasalle’s consent to the proposed payment lasalle granted its consent for norcom to make the payments to quest as compensation_for services provided by quest after securing lasalle's consent to the dollar_figure million payment messrs espy and rahn collaborated in the preparation of the following resolution for norcom’s board_of directors whereas certain employees of quest capital corp have conducted meetings with and given consultations to norcom's management provided advisory services in marketing strategic planning systems and technical operations advised the corporation's employees and negotiated on behalf of norcom in connection with numerous bank transactions reviewed and analyzed monthly financial statements and the annual operating budget for and acted as general consultant to norcom as to its productivity and profitability and whereas the president has proposed to the board that norcom pay a management fee to quest capital corp in the amount of dollar_figure in consideration for the aforementioned services therefore it is resolved that the president is authorized and directed by the board_of directors to pay the amount of dollar_figure to quest capital corp for the consulting services described herein on date mr arnold norcom's sole director at the time executed the resolution on date norcom paid dollar_figure million to quest as a management fee as part of its audit of norcom’s books norcom’s outside accountants advised petitioners that they should treat a portion of the payment as a dividend to obtain the benefits of certain tax_credits in response to this suggestion norcom and quest reiterated their intention that the entire payment was compensation_for services rendered and should be treated as such -- - effective date mr rahn as norcom's president and mr espy as quest's chief operating officer executed a second consulting agreement the consulting agreement in the consulting agreement norcom stated that it desired quest to provide management banking and marketing services in connection with the operation of norcom's business bank relationship vendor relationships and customer relationships the agreement provided that for years quest would provide the following services to norcom a reporting and financial planning services - assistance and review of all reports required pursuant to loan agreements and other financing arrangements to which norcom is a party review renegotiate and extend the lines of credit made abailable sic by its lending institution review of financial statements annual budgets projections insurance reports and other financial reports necessary for the operation of norcom's business b consulting services - consulting and advisory services in regard to international marketing strategic planning systems technical operations and such other matters as norcom deems reasonably necessary for the conduct of its business c equipment - assistance in determining lease versus buy decisions on new equipment negotiate bank financing on new equipment purchases and provide overall consultation as to the cost benefit relationship of acquiring said eguipment -- - under the agreement quest was to be compensated as follows a during the term of this agreement a yearly fee will be paid equal to approximately of the gross_profit of norcom based on internally prepared financial statements pursuant to the terms and conditions of norcom's loan agreement with lasalle national bank payments approximating of the total fee will be made on october 10th of each year with the remaining of the estimated fee paid during the last week of the fiscal_year of norcom no payment will be made under this agreement if it were to cause an event of default under any covenant in the lasalle national bank loan agreement in addition management of norcom and the board_of directors will decide each year what additional fees if any will be payable to quest based on the services rendered and the amount of time involved by quest personnel for the months of september through date quest also issued invoices at the monthly rate of dollar_figure norcom promptly paid the amounts invoiced respondent did not challenge the deductibility of these payments during the fall of messrs rahn and espy commenced discussions concerning the amount of compensation to be paid to quest during they relied on the same considerations underlying the payment mr espy with input from messrs arnold and rahn then drafted the following resolution for norcom’s board_of directors whereas certain employees of quest capital corp have conducted meetings with and given consultations to norcom's management provided advisory services in marketing strategic planning systems and technical operations advised the corporation's employees and negotiated on behalf of norcom in connection with numerous bank transactions renegotiated and extended the existing bank line with lasalle national bank reviewed and analyzed monthly financial statements and the annual operating budget for and acted as general consultant to norcom as to its productivity and profitability and whereas the president has proposed to the board that norcom pay a management fee to quest capital corp in the amount of dollar_figure in consideration for the aforementioned services this amount being consistent with the services agreement and the amounts paid in and which are hereby ratified as to amount and prior year's consistent practice and methodology therefore it is resolved that the president is authorized and directed by the board_of directors to pay the amount of dollar_figure to quest capital corp for the consulting services described herein in date norcom's board_of directors executed the resolution and dollar_figure was paid to quest as a management fee opinion we must decide whether the payments from norcom to quest are deductible under sec_162 sec_162 allows a sdollar_figurethat section provides sec_162 in general --there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including-- continued -- - business to deduct a reasonable allowance for salaries and other compensation_for_personal_services actually rendered as an ordinary and necessary business_expense in this case deductibility regquires that the payment be purely for services rendered and reasonable in amount 679_f2d_205 11th cir 95_tc_525 affd 965_f2d_1038 llth cir 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir law offices---richard ashare p c v commissioner tcmemo_1999_282 sec_1_162-7 eyefull inc v commissioner t c memo pulsar components intl inc v commissioner tcmemo_1996_129 income_tax regs it is well established that a payment is deductible as compensation only to the extent that it was actually intended as such 56_tc_1324 affd without published opinion 496_f2d_876 5th cir eyefull inc v commissioner supra whether such intent existed is a factual question to be decided on the basis of the facts and circumstances of the case paula constr co v commissioner supra pincite the burden_of_proof rests upon continued a reasonable allowance for salaries or other compensation_for_personal_services actually rendered petitioners to prove that they are entitled to deduct an amount greater than that determined by respondent ’ rule a paula constr co v commissioner supra pincite elec neon inc v commissioner supra pincite while compensation_for_personal_services is a deductible expense distributions of corporate earnings_and_profits constitute dividends and are not deductible therefore a corporation has an incentive to characterize as compensation payments which are actually distributions of profits sec_1_162-7 income_tax regs thus the court must closely scrutinize the alleged compensation paid to determine if it is a disguised distribution of profits pulsar components intl inc v commissioner supra mad auto wrecking inc v commissioner tcmemo_1995_153 the provision of services by one company to another company does not alone establish the existence of a business relationship consistent with the payment of compensation eyefull inc v commissioner supra citing paula constr co v commissioner supra pincite there must also be evidence that at the time pursuant to sec_7491 the burden_of_proof can be shifted to respondent if certain conditions are met including that the examination was commenced before date internal revenue restructuring reform act of publaw_105_206 sec c 112_stat_727 116_tc_438 the examination in this case commenced before the effective date accordingly sec_7491 is not applicable to this case - - the services were rendered the parties understood them to be part of a business transaction conducted for profit id petitioners allege that quest provided valuable investment financial and management consulting services to norcom over an extended period of time petitioners further allege that in and they paid reasonable_compensation to quest for these services respondent takes the position that norcom lacked the requisite compensatory intent and the payments do not constitute reasonable_compensation because petitioners failed to establish the extent of the services rendered we disagree with respondent intent to compensate the evidence strongly supports petitioners’ contention that they intended to compensate quest for services rendered when they made the dollar_figure million payment in and the dollar_figure payment in the court finds it especially significant that both payments were initially negotiated by officers of norcom and quest who did not hold any ownership_interest in either company specifically mr espy chief operating officer of quest approached mr rahn president of norcom with the suggestion that norcom compensate quest for services rendered whereupon messrs espy and rahn negotiated the amount of the payments the court sees no reason to second-guess payments that were negotiated by two disinterested members of the management teams --- - at quest and norcom law offices--richard ashare p c v commissioner supra declining to second-guess the wisdom of the board_of directors as to the amount of compensation paid to a principal of the taxpayer there was also uncontroverted testimony by disinterested parties that immediately before and after the payment was made norcom intended it to be compensation_for services rendered specifically prior to making the payment messrs arnold and espy approached lasalle to obtain the bank’s approval lloan officers at lasalle testified that they were informed that the payment was compensation_for services previously rendered by quest notably lasalle did not question whether quest had provided services to norcom or the amount of the payment shortly after the payment was made to quest petitioners’ tax adviser learned of the payment and was told by petitioners that the entire payment was compensation_for services rendered additionally the payments to quest were contemplated by the revised consulting agreement ’ that agreement provides petitioners alleged that the consulting agreement was revised but they were unable to locate a final signed version of the allegedly revised agreement petitioners did produce a draft of the revised agreement on brief respondent urged the court to find that the agreement included the additional clause that petitioner claimed was part of the revised agreement we interpret the parties’ proposed findings_of_fact continued -- - that norcom could make such compensation payments to quest based upon the extent of the services provided by quest ’ notably respondent has accepted the deductibility of other_payments made under the consulting agreement ’ it is also clear that for both the and payments norcom followed its normal procedure for determining officer compensation specifically norcom’s president mr rahn made a recommendation to norcom’s board_of directors of the amount the salary and bonuses to be paid to norcom’s officers for both the and payments mr rahn was involved in determining the amount of compensation to be paid and in making a recommendation to norcom’s board_of directors about such compensation petitioners’ claim that norcom’s payment of compensation to quest was deferred until because its financial condition and financing arrangements precluded such payments is strongly supported by the evidence prior to the change in ownership in continued as a stipulation that the agreement was revised as alleged by the petitioners although we are not bound by the parties’ stipulated facts the record is absent of facts indicating that the stipulation is clearly erroneous rule a 66_tc_312 ‘t similarly the consulting agreement provides for the application of a formula to determine the amount of additional compensation payments norcom would make to quest respondent has not alleged that these payments were contingent payments that are deductible only if they satisfy the test provided in sec_1_162-7 income_tax regs - - norcom had sustained years of operating losses although norcom was restored to profitability after the acquisition norcom’s ability to compensate quest was limited at all times it continued to be highly leveraged with millions of dollars of debt the lender bank south viewed norcom as financially unstable and required mr arnold to personally guarantee norcom’s loan although norcom was profitable in the years after the ownership_change its financial condition was depleted in by the payment of a dollar_figure million dividend which was requested by bank south norcom’s poor financial condition is further evidenced by the fact it did not begin to compensate all of its officers until the bank south loan agreement expressly restricted the amount of compensation norcom could pay to its officers and directors moreover both the bank south loan and the lasalle loan limited norcom’s ability to make payments to related parties as petitioners have alleged norcom’s financial condition and its financing arrangements severely limited its ability to compensate quest until norcom’s financial condition improved dramatically in it is also clear that norcom’s management team lacked high- level financial planning expertise at least after mr lombardi resigned in early instead of replacing mr lombardi with an officer with a finance background norcom looked to quest for -- - advice and counsel on financial and investment issues numerous persons at quest possessed relevant experience and training not found at norcom finally with respect to both payments norcom’s board_of directors executed resolutions detailing that the payments were being made to quest for valuable services quest had previously provided to norcom both resolutions are consistent with the parties’ conclusion that the agreement envisioned that norcom’s board could exercise its discretion and make additional compensation payments to quest we find unpersuassive respondent’s arguments that petitioners lacked the requisite compensatory intent respondent initially drew the court’s attention to the fact that only mr arnold testified as to knowledge of a pre-1993 oral agreement between norcom and quest respondent correctly notes that mr lombardi norcom’s ceo and president from through date testified that he had no knowledge of any oral agreement the court chooses not to rely upon his testimony we find that mr lombardi’s testimony was biased because mr lombardi had a we note that respondent’s briefs were not in accordance with rule e which governs proposed findings_of_fact and could have been rejected respondent’s proposed findings_of_fact were rarely concise statements of fact and often were not based upon evidence proposed findings_of_fact should not be based upon statements made in a request for admission unless the subject matter of the request has been admitted or deemed admitted - - dispute with mr arnold over their respective ownership interests in norcom as a result of which mr lombardi resigned from norcom and later sued mr arnold moreover the lack of additional testimony regarding a pre- agreement is neither surprising nor necessarily inconsistent with norcom’s having the requisite compensatory intent at the time the payments were made in and closely held corporations often act informally with decisions not being documented in writing 67_tc_694 hyefull inc v commissioner tcmemo_1996_238 additionally in determining whether norcom possessed the requisite intent the relevant time is when the purported compensation payment was made tool producers inc v commissioner tcmemo_1995_407 the court finds it notable that numerous witnesses testified that before quest was not paid_by norcom because norcom’s financial condition precluded it from compensating quest in any event the substantial written documentation between the parties and the parties’ actions demonstrate that norcom possessed the requisite intent when it made the payments unlike in eyefull inc v commissioner tcmemo_1996_238 respondent has not alleged that norcom and quest lacked the necessary business relationship such that quest did not provide services with a view toward being compensated - - respondent also alleges that numerous contracts limited norcom’s ability to compensate third parties specifically bank south loan agreement which fees estate contracts that prohibited commissions these contracts do intend to compensate quest the norcom were similar to that of a do not believe that compensation and investment banking fees including quest respondent calls the court’s attention to norcom’s prohibited commissions finder’s as well as norcom’s real payments of real_estate broker not suggest norcom did not services quest provided to and we chief financial officer for such services was prohibited by these agreements additionally respondent claims that norcom’s intent to compensate quest for services rendered before is capped at the dollar_figure annual fee provided for in the consulting agreement plus the amounts invoiced by quest before the consulting agreement became effective we do not find that norcom intended to limit the compensation of quest to these amounts the consulting agreement expressly provides that norcom will consider making compensation payments to quest that are in addition to the required_payment of dollar_figure the agreement provides that such additional compensation is to be reflective of quest’s involvement in and services provided to norcom moreover there is nothing in the agreement that would -- p7 - not permit norcom to compensate quest for services provided to norcom before we find that the circumstances underlying norcom’s payments to quest in and confirm that the payments were made to compensate quest for services rendered reasonableness of the compensation the second element of the compensation test is whether the payments are reasonable in amount trinity quarries inc v united_states f 2d pincite estate of wallace v commissioner t c pincite haffner’s serv stations inc v commissioner tcmemo_2002_38 respondent has conceded that the payments were reasonable if petitioners substantiate that the services were provided as claimed to determine whether petitioners satisfied this condition we must initially determine the extent of the services petitioners claimed to have received from quest in the petition petitioners made the following claims regarding the services provided by quest to norcom norcom hired quest in the early 1990s quest employed at least four senior level management advisers who worked with norcom and quest provided along with other services the following analyzing norcom’s financing needs hiring senior and key executives at norcom managing norcom’s facilities iv negotiating - - sales and leases on norcom’s behalf and v developing norcom’s business plans ’ petitioners established that quest began to provide services at least as early as when norcom began to reimburse quest’s expenses moreover quest’s services to norcom increased substantially in early after mr lombardi resigned the evidence established that numerous senior-level quest employees or consultants worked on norcom matters including messrs mccoll espy arnold wright and cross prior to his employment at norcom additionally numerous other quest employees provided valuable services to norcom in support of these individuals the evidence also establishes that quest provided all of the services identified in the petition plus many others we find that petitioners have established that services were provided as claimed in the petition throughout the 1990s quest worked on norcom’s financing needs this includes attempts to find new 's petitioners made essentially the same claims ina position paper provided to respondent during the audit conversely respondent argues that petitioner must establish that norcom was the largest client of quest and its predecessor and that the personnel of quest and its predecessor spent the majority of their time in performing services for norcom the court finds no indication in the record that petitioners made any such claims to this court at the time that respondent made his concession no such claims were made in the petition - - sources of equity financing and repeated work on norcom’s debt financing quest personnel were also very active in norcom’s eguipment financing quest also played a critical role in hiring the last two norcom presidents mr mccoll hired both mr cross and mr rahn additionally mr mccoll himself assumed numerous offices at norcom without being paid_by norcom quest played a very important role in negotiating norcom’s consolidation of its operations from four facilities down to a single larger facility quest assisted in negotiating the purchase sale_and_leaseback of norcom’s plant quest personnel played similarly important roles in equipment acquisitions quest participated in the development of norcom’s business plans particularly with respect to financing and investment issues quest reviewed numerous potential acquisitions for norcom which would have allowed norcom to expand and diversify its business additionally quest hired mr cross to provide a review of norcom’s operations after mr lombardi resigned we find that petitioners have established that services were provided as claimed in the petition and that respondent has conceded that the compensation was reasonable in amount accordingly petitioners’ payments of dollar_figure million in and dollar_figure in are deductible under sec_162 as ordinary and necessary expenses -- - we have considered all arguments made by respondent and to the extent not discussed above we find them to be without merit to reflect the foregoing decision will be entered for petitioners
